DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/611,535.  Responsive to the preliminary amendment filed 11/7/2019, claims 1-14 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2020 has been considered by the examiner.
Drawings
The drawings were received on 11/7/2019.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Objections
Claim 11 is objected to because of the following informalities:  lines 2-3, “said first inductive sensor” should be changed to - -said first sensor- - for claim consistency (see claim 1, line 10).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over FUSEGI (US 2005/0279607 A1) in view of HAUPT et al. (US 2017/0219023 A1).

	Regarding claim 1, FUSEGI discloses an axle assembly (see Figs. 1-3), comprising: a differential case (21); a side gear (43) having an inboard surface (left-side in Fig. 1) and an outboard surface (right-side in Fig. 1) disposed in said differential case, wherein said outboard surface defines a first plurality of locking teeth (63); a locking gear (elements 13 and 67) having an inboard surface (left-side in Fig. 1) and an outboard surface (right-side in Fig. 1), wherein said inboard surface includes a second plurality of locking teeth (65) selectively engaged with said first plurality of locking teeth (see paragraph [0051]); a biasing member (19) disposed axially between said side gear and said locking gear; an electromagnetic coil (73) disposed adjacent said locking gear; and a first non-contact sensor (10, 15) for sensing a position of said locking gear (see paragraphs [0067]-[0071], “may include a non-contact sensor”, “judge the clutch engaged or disengaged depending on current variation value”).
	However, FUSEGI does not explicitly disclose wherein said first sensor is an inductive sensor.
	HAUPT et al. discloses a similar axle assembly (see, for example, Fig. 1) including a first non-contact sensor (44) that is an inductive sensor (see paragraph [0054], “a different type of contact-less sensor can also be used, for instance an inductive sensor”).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the sensors of FUSEGI be inductive sensors, as disclosed by HAUPT et al., since the simple substitution of one known non-contact sensor for an equivalent other non-contact sensor yields predictable results.

	Note, all references below regarding claims 2-6 and 8-13 refer to reference numerals and paragraphs disclosed in FUSEGI.

Regarding claim 2, FUSEGI as modified by HAUPT et al. discloses a first annular groove (recessed portion of side gear 43 receiving biasing member 19) disposed in said outboard surface of said side gear (43); and a second annular groove (recessed portion of locking gear element 67 receiving biasing member 19) disposed in said inboard surface of said locking gear (13, 67), wherein said biasing member (19) is at least partially disposed within said first and second annular grooves.

Regarding claim 3, FUSEGI as modified by HAUPT et al. discloses a plurality of apertures (69) disposed in said differential case (21), wherein said locking gear (13, 67) includes a plurality legs (67) disposed through said apertures.  (See paragraph [0051], “legs 67 through the openings 69 of casing body 23)

Regarding claim 4, FUSEGI as modified by HAUPT et al. discloses said differential case (21) rotates relative to said electromagnetic coil (73).  (See paragraph [0054], “coil housing 71 fixed to the differential carrier 29)

Regarding claim 5, FUSEGI as modified by HAUPT et al. discloses a housing (71) disposed about said electromagnetic coil (73), wherein said first sensor (10, 15) is disposed on said housing.

Regarding claim 6, FUSEGI as modified by HAUPT et al. discloses said first sensor (10, 15) is disposed on said differential case (21).

Regarding claim 8, FUSEGI as modified by HAUPT et al. discloses a sensor plate (81) coupled with said locking gear (13, 67), wherein said first sensor (10, 15) senses a position of said sensor plate.

Regarding claim 9, FUSEGI as modified by HAUPT et al. discloses said sensor plate (81) extends at least a radial length (see Fig. 1) of said electromagnetic coil (73).

Regarding claim 10, FUSEGI as modified by HAUPT et al. discloses said sensor plate (81) is disposed axially between (see Fig. 1) said differential case (21) and said electromagnetic coil (73).

Regarding claim 11, FUSEGI as modified by HAUPT et al. discloses a housing (71) disposed about said electromagnetic coil (73), wherein said first inductive sensor (10, 15) is disposed on said housing; and a second sensor (10, 15) is disposed on said differential case (21), wherein said second sensor is an inductive sensor. (See paragraph [0071], “including the above sensors”)

Regarding claim 12, FUSEGI as modified by HAUPT et al. discloses a controller (see Fig. 3, (11)) in electrical communication with said electromagnetic coil (73).

Regarding claim 13, FUSEGI as modified by HAUPT et al. discloses said first sensor (10, 15) is disposed radially outward (see Fig. 1) from said sensor plate (81) for sensing a percentage said sensor plate covers said first sensor.

7 is rejected under 35 U.S.C. 103 as being unpatentable over FUSEGI (US 2005/0279607 A1) in view of HAUPT et al. (US 2017/0219023 A1) as applied to claim 1 above, and further in view of BAARMAN et al. (US 7,973,635).
Regarding claim 7, FUSEGI as modified by HAUPT et al. above discloses the axle assembly according to claim 1, see detailed rejection above, but does not explicitly disclose said first sensor includes a printed circuit board trace spiral.
BAARMAN et al. discloses using a printed circuit board trace spiral in an electromagnetic coil circuit (see column 2, lines 19-20, “printed circuit board…coil).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the first sensor of FUSEGI as modified by HAUPT et al. a printed circuit board trace spiral, as disclosed by BAARMAN et al., since the simple substitution of one known circuit for an equivalent other circuit yields predictable results.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DAYTON (US 2010/0298083 A1) discloses a locking differential (see ABSTRACT).
COCHREN et al. (US 9,625,026) discloses a locking differential assembly (see ABSTRACT).
YAMANAKA et al. (US 2014/0004988 A1) discloses a differential device (see ABSTRACT).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659